DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 were cancelled and claims 28-40 were added in a preliminary amendment filed on 13 August 2021.  Claims 28-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21, 28 and 35 are objected to because of the following informalities:  
Claim 21 includes the punctuation error “delivering scents, comprising” in line 1.  Suggested claim language: “delivering scents comprising”. 

Claim 28 includes the punctuation error “delivering scents, comprising” in line 1.  Suggested claim language: “delivering scents comprising”. 

Claim 35 includes the punctuation error “a program, including” in line 1.  Suggested claim language: “a program including”. 
Appropriate correction is required.





Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 28-31 and 35-38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2011/0089260 A1 (hereinafter Van Roemburg).

As per claims 21, Van Roemburg discloses a system for delivering scents, comprising: 
a graphical user interface through which a user provides inputs to the system (pg. 2, par. [0043] and [0045]); 
one or more data processors (pg. 2, par. [0033]; i.e. processing component of a central server (Fig. 1, element 120)); and 
a non-transitory computer-readable storage medium (i.e. storage component of the central server (Fig. 1, element 120)) containing instructions which, when executed 
establishing a communication network (i.e. communication means) including the graphical user interface (pg. 2, par. [0045]), a central controller (Fig .1, element 120; i.e. the central server), and one or more networked scent delivery units (pg. 2, par. [0034], [0039], [0044] and Fig. 1, element 200; i.e. dispensers), wherein the central controller (Fig. 1, element 120) is configured to control an operation of each of the one or more networked scent delivery units (pg. 2, par. [0038], [0040] and [0043]), and wherein controlling the operation is based on one or more master schedules and the inputs that are received from the graphical user interface (pg. 2, par. [0040], [0043] and [0045]; i.e. “scheduling according to preference”); 
generating command data that is configured to control the operation of a networked scent delivery unit of the one or more networked scent delivery units, wherein the command data is generated based on the one or more master schedules and the inputs received from the graphical user interface (pg. 2, par. [0043] and pg. [0045]; i.e. “scheduling according to preference”); 
transmitting the command data to the networked scent delivery unit using the communication network (pg. 2, par. [0034] and [0044] and Fig. 1); 
receiving a signal from the networked scent delivery unit using the communication network, wherein the signal includes status data representing a status of the networked scent delivery unit (pg. 1, par. [0012], pg. 2, par. [0047] and [0049] and pg. 3, claim 29; i.e. par. [0047] - “determining status parameters of these devices such 
storing the status associated with the networked scent delivery unit, wherein the status identifies a functionality of the networked scent delivery unit (pg. 1, par. [0012] and pg. 2, par. [0047] and [0049]; i.e. fed back information including functionality of the system and any preferred information).

As per claim 22, Van Roemburg discloses the inputs received from the graphical user interface include an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers), a scent to be output by the networked scent delivery unit (pg. 2, par. [0043]; i.e. setting of a scent), and a location of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating spaces (room identification)).

As per claim 23, Van Roemburg discloses the inputs received from the graphical user interface further include at least one of a scent cycle time (i.e. setting a duty cycle of a scent) and a scent level (pg. 2, par. [0043]; i.e. setting a strength of a scent).

As per claim 24, Van Roemburg discloses the inputs received from the graphical user interface include information about a scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling an individual dispensing apparatus or group of dispensing apparatuses based on scheduling according to preference).

As per claim 28, Van Roemburg discloses a computer-implemented method for delivering scents, comprising: 
establishing a communication network (i.e. communication means) including a graphical user interface (pg. 2, par. [0045]), a central controller (Fig .1, element 120; i.e. a central server), and one or more networked scent delivery units (pg. 2, par. [0034], [0039], [0044] and Fig. 1, element 200; i.e. dispensers), wherein the central controller (Fig. 1, element 120) is configured to control an operation of each of the one or more networked scent delivery units (pg. 2, par. [0038], [0040] and [0043]), and wherein controlling the operation is based on one or more master schedules and inputs received from the graphical user interface (pg. 2, par. [0040], [0043] and [0045]; i.e. “scheduling according to preference”); 
generating command data that is configured to control the operation of a networked scent delivery unit of the one or more networked scent delivery units, wherein the command data is generated based on the one or more master schedules and the inputs received from the graphical user interface (pg. 2, par. [0043] and pg. [0045]; i.e. “scheduling according to preference”); 
transmitting the command data to the networked scent delivery unit using the communication network (pg. 2, par. [0034] and [0044] and Fig. 1); 
receiving a signal from the networked scent delivery unit using the communication network, wherein the signal includes status data representing a status of the networked scent delivery unit (pg. 1, par. [0012], pg. 2, par. [0047] and [0049] and pg. 3, claim 29; i.e. par. [0047] - “determining status parameters of these devices such 
storing the status associated with the networked scent delivery unit, wherein the status identifies a functionality of the networked scent delivery unit (pg. 1, par. [0012] and pg. 2, par. [0047] and [0049]; i.e. fed back information including functionality of the system and any preferred information).

As per claim 29, Van Roemburg discloses the inputs received from the graphical user interface include an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers), a scent to be output by the networked scent delivery unit (pg. 2, par. [0043]; i.e. setting of a scent), and a location of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating spaces (room identification)).

As per claim 30, Van Roemburg discloses the inputs received from the graphical user interface further include at least one of a scent cycle time (i.e. setting a duty cycle of a scent) and a scent level (pg. 2, par. [0043]; i.e. setting a strength of a scent).

As per claim 31, Van Roemburg discloses the inputs received from the graphical user interface include information about a scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling an individual dispensing apparatus or group of dispensing apparatuses based on scheduling according to preference).

As per claim 35, Van Roemburg discloses a non-transitory computer-readable medium storing a program, including instructions configured to cause a data processing apparatus to perform operations comprising: 
establishing a communication network (i.e. communication means) including a graphical user interface (pg. 2, par. [0045]), a central controller (Fig .1, element 120; i.e. a central server), and one or more networked scent delivery units (pg. 2, par. [0034], [0039], [0044] and Fig. 1, element 200; i.e. dispensers), wherein the central controller (Fig. 1, element 120) is configured to control an operation of each of the one or more networked scent delivery units (pg. 2, par. [0038], [0040] and [0043]), and wherein controlling the operation is based on one or more master schedules and inputs received from the graphical user interface (pg. 2, par. [0040], [0043] and [0045]; i.e. “scheduling according to preference”); 
generating command data that is configured to control the operation of a networked scent delivery unit of the one or more networked scent delivery units, wherein the command data is generated based on the one or more master schedules and the inputs received from the graphical user interface (pg. 2, par. [0043] and pg. [0045]; i.e. “scheduling according to preference”); 
transmitting the command data to the networked scent delivery unit using the communication network (pg. 2, par. [0034] and [0044] and Fig. 1); 
receiving a signal from the networked scent delivery unit using the communication network, wherein the signal includes status data representing a status of the networked scent delivery unit (pg. 1, par. [0012], pg. 2, par. [0047] and [0049] and pg. 3, claim 29; i.e. par. [0047] - “determining status parameters of these devices such 
storing the status associated with the networked scent delivery unit, wherein the status identifies a functionality of the networked scent delivery unit (pg. 1, par. [0012] and pg. 2, par. [0047] and [0049]; i.e. fed back information including functionality of the system and any preferred information).

As per claim 36, Van Roemburg discloses the inputs received from the graphical user interface include an identifier of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers), a scent to be output by the networked scent delivery unit (pg. 2, par. [0043]; i.e. setting of a scent), and a location of the networked scent delivery unit (pg. 2, par. [0048]; i.e. per a search tool allocating spaces (room identification)).

As per claim 37, Van Roemburg discloses the inputs received from the graphical user interface further include at least one of a scent cycle time (i.e. setting a duty cycle of a scent) and a scent level (pg. 2, par. [0043]; i.e. setting a strength of a scent).

As per claim 38, Van Roemburg discloses the inputs received from the graphical user interface include information about a scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling a group or individual dispensing apparatuses based on scheduling according to preference).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 32-34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Van Roemburg in view of U.S. Patent No. 7,123,993 B1 (hereinafter Freeman).

As per claim 25, Van Roemburg does not expressly teach the information about the scheduled scenting event includes an event identifier and scheduling information.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of information about a scheduled dispensing event includes an event identifier (col. 6, lines 24-26; i.e. a schedule name) and scheduling information (col. 6, lines 29-35; i.e. duration of the schedule and schedule frequency) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about a scheduled dispensing event includes an event identifier and scheduling information to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, 

As per claim 26, Van Roemburg does not expressly teach the scheduling information includes a frequency of the scheduled scenting event and a duration of the scheduled scenting event.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the scheduling information includes a frequency (i.e. schedule frequency) of the scheduled dispensing event (col. 6, lines 32-35) and a duration (i.e. a run time in minutes) of the scheduled dispensing event (col. 1, lines 62-66 and col. 6; lines 15-17) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about the scheduling information includes a frequency of the scheduled dispensing event and a duration (i.e. a run time in minutes) of the scheduled dispensing event to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (col. 5, lines 63-67 - col. 6, lines 1-3).

As per claim 27, Van Roemburg teaches the information about the scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling a group or individual dispensing apparatuses based on scheduling according to preference) further includes an identifier of the networked scent delivery unit (Freeman: pg. 2, par. [0048]; i.e. per a search tool allocating serial numbers).

As per claim 32, Van Roemburg does not expressly teach the information about the scheduled scenting event includes an event identifier and scheduling information.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of information about a scheduled dispensing event includes an event identifier (col. 6, lines 24-26; i.e. a schedule name) and scheduling information (col. 6, lines 29-35; i.e. duration of the schedule and schedule frequency) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about a scheduled dispensing event includes an event identifier and scheduling information to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, lines 63-67 - col. 6, lines 1-3).
As per claim 33, Van Roemburg does not expressly teach the scheduling information includes a frequency of the scheduled scenting event and a duration of the scheduled scenting event.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the scheduling information includes a frequency (i.e. schedule frequency) of the scheduled dispensing event (col. 6, lines 32-35) and a duration (i.e. a run time in minutes) of the scheduled dispensing event (col. 1, lines 62-66 and col. 6; lines 15-17) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about the scheduling information includes a frequency of the scheduled dispensing event and a duration (i.e. a run time in minutes) of the scheduled dispensing event to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, lines 63-67 - col. 6, lines 1-3).

As per claim 34, Van Roemburg teaches the information about the scheduled scenting event (pg. 2, par. [0050] and [0052]; i.e. programming and controlling a group or individual dispensing apparatuses based on scheduling according to preference) 

As per claim 39, Van Roemburg does not expressly teach the information about the scheduled scenting event includes an event identifier and scheduling information.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of information about a scheduled dispensing event includes an event identifier (col. 6, lines 24-26; i.e. a schedule name) and scheduling information (col. 6, lines 29-35; i.e. duration of the schedule and schedule frequency) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about a scheduled dispensing event includes an event identifier and scheduling information to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, lines 63-67 - col. 6, lines 1-3).

As per claim 40, Van Roemburg does not expressly teach the scheduling information includes a frequency of the scheduled scenting event and a duration of the scheduled scenting event.

However Freeman, in an analogous art of a scheduling and dispensing system (col. 1, lines 16-18), teaches the missing limitation of the scheduling information includes a frequency (i.e. schedule frequency) of the scheduled dispensing event (col. 6, lines 32-35) and a duration (i.e. a run time in minutes) of the scheduled dispensing event (col. 1, lines 62-66 and col. 6; lines 15-17) for the purpose of programming a new schedule (col. 6, lines 24-35). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Roemburg to include the addition of the limitation of information about the scheduling information includes a frequency of the scheduled dispensing event and a duration (i.e. a run time in minutes) of the scheduled dispensing event to reduce the expense and difficulty in establishing remote contact with a controller (Freeman: col. 1, lines 36-39) and enable dispensing of an amount of a substance for a specified duration to achieve a desired result for a specific circumstance (Freeman: col. 5, lines 63-67 - col. 6, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2009/0125641 A1 discloses a method for managing a scent dispensing request made to an olfactory display includes applying one or more filtering criteria to the request and determining whether to provide the request to the olfactory display for fulfillment, in accordance with the filtering criteria.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117